DETAILED ACTION
		Response to Amendment
 The amendment filed on 05/14/2021 has been entered and considered by Examiner. Claims 1-8 and 11-16 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lichauco Faustino on 05/19/2021.
The application has been amended as follows:
	Claim 14. (currently amended) The method of claim 1[0], further comprising verifying the cryptographic signature.
Allowable Subject Matter
Claims 1-8 and 11-16 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
Nosaka discloses a method for authenticating an illustration, comprising: 
	encoding a message in the form of a two-dimensional barcode (item 100, Fig. 15A), said barcode comprising a set of blocks, each of which codes a fragment of said message, wherein each block comprises rows, columns, and a set of coding subblocks, wherein each subblock (Fig. 15A) comprises bits, wherein encoding said message comprises: (Figs. 5 and 7; blocks encoded with user specific data) [0107-109, 0114-117, 0171, 0222-225, 0232] consisting in: 

wherein each distinctive point has a contrast gradient that, in one direction and at a predefined distance from said distinctive point, exceeds a predefined threshold value, 
calculating a set of attributes according to at least some of the distinctive points of said set (Figs. 5 and 7; calculating blocks encoded with user specific data by points) [0109, 0114-117, 0171, 0225, 0232], 
selecting, from among the attributes thus calculated, an attribute that makes it possible to define a digital fingerprint (user input digital information) [0142-143, 0159, 0196, 0101],
Powell discloses (Figs. 9-10) wherein each of said distinctive points is selected from the group consisting a pixel and a set of two-by-two adjacent pixels [0121, 0202], 
wherein each distinctive point has a contrast gradient that, in one direction and at a predefined distance from said distinctive point, exceeds a predefined threshold value [0121, 0202], 
Akli discloses (Fig. 1) the set of attributes and the digital fingerprint, wherein the digital fingerprint is one of unsigned and uncompressed, unsigned and compressed, signed and uncompressed, and signed and compressed (Fig. 1, abstract).
	However, all cited prior arts of record fail to disclose in claims 1, 11,  and 12, “…defining or identifying a set of distinctive points in the illustration, wherein each of said distinctive points is selected from the group consisting a pixel and a set of two-by-two adjacent pixels, wherein each distinctive point has a contrast gradient that, in one direction and at a predefined distance from said distinctive point, exceeds a predefined threshold value, calculating a set of attributes according to at least some of the distinctive points of said set, selecting, from among the attributes thus calculated, an attribute that makes it possible to define a digital fingerprint, and recording, in the message, one from among: the set of attributes and the digital fingerprint, wherein the digital fingerprint is one of unsigned and uncompressed, unsigned and compressed, signed and uncompressed, and decoding the message of said two-dimensional barcode, in the picture taken by the optical sensor: defining or identifying a set of distinctive points in the illustration, recalculating a set of attributes according to at least some of the distinctive points of said set, and selecting, from among the set of recalculated attributes, a set of at least one attribute making it possible to define a digital fingerprint, and comparing the value of the difference between the decoded attributes of said two-dimensional barcode and the recalculated attributes to a predetermined threshold value recorded in a memory.” or 
	“…encoding a message in the form of a two-dimensional barcode, said barcode comprising a set of blocks, each of which codes a fragment of said message, wherein each block comprises rows, columns, and a set of coding subblocks, wherein each subblock comprises bits, wherein encoding said message comprises: defining or identifying a set of distinctive points in the illustration, wherein each of said distinctive points is selected from the group consisting a pixel and a set of two-by-two adjacent pixels, wherein each distinctive point has a contrast gradient that, in one direction and at a predefined distance from said distinctive point, exceeds a predefined threshold value, calculating a set of attributes according to at least some of the distinctive points of said set, selecting, from among the attributes thus calculated, an attribute that makes it possible to define a digital fingerprint, recording, in the message, one from among: the set of attributes and the digital fingerprint, wherein the digital fingerprint is one of unsigned and uncompressed, unsigned and compressed, signed and uncompressed, and signed and compressed, the method further comprising: scrambling the illustration with the aid of an encryption algorithm and integrating the decryption key of the scrambled illustration into the two-dimensional barcode, wherein the illustration and the 2D barcode are integral with each other and wherein the method further comprises simultaneously displaying the illustration and the two-dimensional barcode or simultaneously transmitting the illustration and the two-dimensional barcode by the same communication mean.” Or similar limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	20210012451 A1; 20180082096 A1; 20140144996 A1;
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/PAKEE FANG/
Primary Examiner, Art Unit 2642